Citation Nr: 1510605	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-34 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease with stenosis of the thoracolumbar spine (a back disability).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Augusta, Maine.  Jurisdiction over this claim is currently with the RO in Columbia, South Carolina.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The Veteran has a current diagnosis of degenerative disc disease with stenosis of the thoracolumbar spine, a disorder which is etiologically related to service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative disc disease with stenosis of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Given the favorable decision by the Board (grant of service connection for a back disability), there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

The Veteran seeks service connection for a disability of the thoracolumbar spine.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, spinal stenosis (as an organic disease of the nervous system) is a "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

As the Board is granting the benefit sought on appeal, service connection, based on the theory of direct service connection (adjudicated below; 38 C.F.R. § 3.303), the additional theories of presumptive service connection (38 C.F.R. §§ 3.307, 3.309(a)), presumptive service connection based on chronic manifestations in service or continuity of symptomatology since service (38 C.F.R. § 3.303(b)), and a chronic disease that became manifest to a compensable degree within a year after service separation (38 C.F.R. §§ 3.307, 3.309) are rendered moot because the claim has been granted, so there remain no questions of law or fact as to the fully granted issue; therefore, the theories of presumptive service connection based on chronic manifestations in service, continuity of symptomatology, or a chronic disease that became manifest to a compensable degree within a year after service separation will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides "questions" of law or fact).

In the present case, the Veteran was seen on several occasions during service for complaints of acute low back pain.  On examination for service separation in 1992, he gave a history of recurrent back pain with onset in service.  

More recently, the Veteran submitted a July 2013 statement from a VA physician who has treated the Veteran for degenerative disc disease with stenosis of the thoracolumbar spine.  After examining the Veteran and reviewing relevant excerpts of the service treatment records, the Veteran's treating VA physician opined that the Veteran's current thoracolumbar spine disability was likely related to the in-service complaints of low back pain.  In contrast is a May 2010 VA examination report and opinion in which a VA examiner found it was less likely than not that any current disability of the thoracolumbar spine was related to service.  In this case, the VA examiner evaluated the Veteran only on a single occasion, whereas the Veteran's treating VA physician had the opportunity to examine the Veteran on multiple occasions, and was therefore privy to a more complete picture of his current physical state.  The Board recognizes that the United States Court of Appeals for Veterans Claims has not fully embraced a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of any other examiner.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73.  Regardless, the length of an examiner's opportunity or opportunities to examine a claimant may be considered in assigning probative weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-473 (1993).  Given the evidence is at least in equipoise, with consideration of the benefit-of-the-doubt rule, the Board finds that service connection for a back disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative disc disease with stenosis of the thoracolumbar spine is granted.  



____________________________________________
L.M. YASUI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


